             Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 1 of 32




Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

Reese LLP
Michael R. Reese
100 W 93rd St Fl 16
New York NY 10025-7524
Telephone: (212) 643-0500
Fax: (212) 253-4272
mreese@reesellp.com

United States District Court
Southern District of New York                                  1:19-cv-08993-VM

Ryan Cosgrove, Clive Rhoden, individually
and on behalf of all others similarly situated,
                                 Plaintiffs,
                                                           First Amended Class Action
                   - against -
                                                                   Complaint
Blue Diamond Growers,
                                 Defendant

        Plaintiffs by attorneys allege upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


        1.     Blue Diamond Growers (“defendant”) manufactures, distributes, markets, labels and

sells almondmilk beverages purporting to be flavored only with vanilla, under the Almond Breeze

brand (“Product”).

        2.     The Product is available to consumers from retail and online stores of third-parties

and is sold in cartons of 32 OZ and 64 OZ.

        3.     The relevant representations include “Almond Breeze,” “Almondmilk” and



                                                  1
            Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 2 of 32




“Vanilla.”




       4.     The Product is misleading because although labeled as “vanilla almondmilk,” it has

less vanilla than the label represents, contains non-vanilla flavors which provide its vanilla taste

and contains artificial flavors, not disclosed to consumers on the front label as required by law and



                                                 2
             Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 3 of 32




consumer expectations.


I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        5.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”1

        6.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”2

        7.     Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.3

        8.     It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”4

        9.     This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.

        10.    Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive


1
  21 C.F.R. §169.3(c).
2
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
3
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
4
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        3
            Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 4 of 32




oil made from cottonseeds to the horsemeat scandal in the European Union.5

         11.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


      A. Food Fraud as Applied to Vanilla

         12.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.6

         13.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.7

         14.    The highlighted entries describe deceptive practices used by defendant in selling and

marketing its Vanilla Almondmilk.

         Type of Food Fraud                                      Application to Vanilla

    ➢ Addition of markers
       specifically tested for           •   Manipulation of the carbon isotope ratios to produce
       instead of natural                    synthetic vanillin with similar carbon isotope composition
       component of vanilla                  to natural vanilla
       beans

    ➢ Appearance of more                 •   Ground vanilla beans and/or seeds to provide visual appeal
       and/or higher quality of              as “specks” so consumer thinks the product contains real



5
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
6
  Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
7
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.


                                                         4
            Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 5 of 32




       the valued ingredient                 vanilla beans, when the ground beans have been exhausted
                                             of flavor
                                       •     Caramel to darken the color of an imitation vanilla so it
                                             more closely resembles the hue of real vanilla8
                                       •     Annatto and turmeric extracts in dairy products purporting
                                             to be flavored with vanilla, which causes the color to better
                                             resemble the hue of rich, yellow butter

                                       •     Tonka beans, though similar in appearance to vanilla
    ➢ Substitution and
                                             beans, are banned from entry to the United States due to
       replacement of a high-
                                             fraudulent use
       quality ingredient with
                                       •     Coumarin, a toxic phytochemical found in Tonka beans,
       alternate ingredient of
                                             added to imitation vanillas to increase vanilla flavor
       lower quality
                                             perception

    ➢ Addition of less expensive
       substitute ingredient to            • Synthetically produced ethyl vanillin, from recycled paper,
       mimic flavor of more                  tree bark or coal tar, to imitate taste of real vanilla
       valuable component

                                           • “to mix flavor materials together at a special ratio in which
                                             they [sic] compliment each other to give the desirable
                                             aroma and taste”9
    ➢ Compounding, Diluting,
                                           • Combination with flavoring substances such as propenyl
       Extending
                                             guaethol (“Vanitrope”), a “flavoring agent [, also]
                                             unconnected to vanilla beans or vanillin, but unmistakably
                                             producing the sensation of vanilla”10




8
  Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
9
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
10
   Berenstein, 423.


                                                         5
           Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 6 of 32




                                          • “Spiking” or “fortification” of vanilla through addition of
                                             natural and artificial flavors including vanillin, which
                                             simulates vanilla taste but obtained from tree bark

                                          • Injection of vanilla beans with mercury, a poisonous
 ➢ Addition of fillers to give
                                             substance, to raise the weight of vanilla beans, alleged in
     the impression there is
                                             International Flavors and Fragrances (IFF), Inc. v. Day
     more of the product than
                                             Pitney LLP and Robert G. Rose, 2005, Docket Number L-
     there actually is
                                             4486-09, Superior Court of New Jersey, Middlesex County

                                          • Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
                                              o “ground vanilla beans” gives impression it describes
                                                 unexhausted vanilla beans when actually it is devoid of
                                                 flavor and used for aesthetics
                                              o “natural vanilla flavorings” – “-ing” as suffix referring
                                                 to something like that which is described
 ➢ Ingredient List Deception11                o “Vanilla With Other Natural Flavors” – implying –
                                                 wrongly – such a product has a sufficient amount of
                                                 vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                 derived not from vanilla beans but from tree pulp.
                                                 When paired with real vanilla, vanillin is required to be
                                                 declared as an artificial flavor
                                              o “Non-Characterizing” flavors which are not identical
                                                 to vanilla, but that extend vanilla


        15.     The “plasticity of legal reasoning” with respect to food fraud epitomize what H.

Mansfield Robinson and Cecil H. Cribb noted in 1895 in the context of Victorian England:


11
  Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         6
           Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 7 of 32




         the most striking feature of the latter‐day sophisticator of foods is his knowledge of
         the law and his skill in evading it. If a legal limit on strength or quality be fixed for
         any substance (as in the case of spirits), he carefully brings his goods right down to
         it, and perhaps just so little below that no magistrate would convict him.

         The law and chemistry of food and drugs. London: F.J. Rebman at p. 320.12

II.      Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages

         16.    The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom

and Takasago International along with the largest food manufacturing companies such as Unilever.

         17.    The recent global shortage of vanilla beans has provided the flavor industry another

opportunity to “innovate[ing] natural vanilla solutions…to protect our existing customers.”13

         18.    Their “customers” do not include the impoverished vanilla farmers nor consumers,

who are sold products labeled as “vanilla” for the same or higher prices than when those products

contained only vanilla.

         19.    These efforts include (1) market disruption and manipulation and (2) the

development of alternatives to vanilla which completely or partially replace vanilla.


      A. Attempts to Disrupt Supply of Vanilla to Create a “Permanent Shortage”

         20.    The flavor industry has developed schemes such as the “Sustainable Vanilla

Initiative” and “Rainforest Alliance Certified,” to supposedly assure a significant supply of vanilla

at stable, reasonable prices paid to the farmers.

         21.    However, these programs make vanilla less “sustainable” by paying farmers to

destroy their vanilla plants and produce palm oil under the pretense of “crop diversification.”

         22.    Other tactics include “phantom bidding,” where “deep-pocketed” saboteurs claim


12
   Cited in Sébastien Rioux, “Capitalist food production and the rise of legal adulteration: Regulating food standards
in 19th‐century Britain,” Journal of Agrarian Change 19.1 (2019) at p. 65 (64-81).
13
   Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                          7
             Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 8 of 32




they will pay a higher price to small producers, only to vanish, leaving the farmers forced to sell

at bottom dollar to remaining bidders.14

           23.    A reason for these counterintuitive actions is because the flavor industry benefits

from high vanilla prices and the use of less real vanilla.

           24.    When less vanilla is available, customers of flavor companies – food manufacturers

– must purchase the higher margin, proprietary, “vanilla-like” flavorings made with advanced

technology and synthetic biology.


       B. Promotion of Imitation Vanilla Instead of Real Vanilla

           25.    For decades, the trade group, The Flavor and Extract Manufacturers Association

(“FEMA”) successfully protected consumers from misleading and fraudulent vanilla labeling

through managing a system of “self-policing” where companies were held accountable to industry

standards which followed federal regulations.

           26.    However, FEMA was strong-armed into abandoning these efforts and disbanding its

Vanilla Committee due to alleged financial pressure from its largest members such as Givaudan,

Firmenich, Danone, Unilever and Nestle.

           27.    Into this gap, flavor and food companies quickly reverted to practices which had been

eradicated with the promulgation of standards of identity for vanilla products in the early 1960s.

           28.    According to Suzanne Johnson, vice president of research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

           29.    The head of “taste solutions” at Irish conglomerate Kerry plc, urged flavor

manufacturers to “[G]et creative” and “build a compounded vanilla flavor with other natural


14
     Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.


                                                        8
            Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 9 of 32




flavors.”

         30.    A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”15

         31.    These compounded flavors exist in a “black box” with “as many as 100 or more

flavor ingredients,” including “naturally produced vanillin,” potentiators and enhancers, like

maltol and piperonal, blended together to enhance the vanilla, allowing the use of less vanilla to

achieve the intended taste.16

         32.    The numerous “naturally produced vanillins” are just as potent as their synthetic

predecessors, such that “one ounce of vanillin is equal to a full gallon of single-fold vanilla

extract.”17


III.     Representations are Misleading Because They Misrepresent the Amount, Percentage and
         Type of Vanilla in the Product

         33.    Consumers seek to buy products where vanilla flavor is only provided from vanilla

beans and prefer to avoid flavors from sources other than non-vanilla source material for reasons

including nutrition, health and/or the avoidance of chemicals and highly processed ingredients.

         34.    The Product’s designation of its characterizing flavor as “Vanilla” without any

qualifying terms – flavored, with other natural flavors, artificially flavored – gives consumers the

impression that its entire vanilla flavor (taste sensation) is contributed by the characterizing food

ingredient of vanilla beans. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no


15
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
16
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
17
   Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                         9
             Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 10 of 32




simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

           35.   The unqualified, prominent and conspicuous representations as “Vanilla” is false,

deceptive and misleading because the Product contains non-vanilla flavors which imitate and

extend vanilla but are not derived from the vanilla bean, yet these flavors are not disclosed to

consumers as required and expected.


        A. Designation of Flavoring Ingredient on Ingredient List Reveals Non-Vanilla Flavors

           36.   The presence of non-vanilla flavors is apparent from the ingredient list which

designates “Natural Flavors” as the only flavoring ingredient.




                         INGREDIENTS: ALMONDMILK (FILTERED
                         WATER, ALMONDS), CANE SUGAR, CALCIUM
                         CARBONATE, NATURAL FLAVORS, SEA
                         SALT, POTASSIUM CITRATE, SUNFLOWER
                         LECITHIN, GELLAN GUM, VITAMIN A
                         PALMITATE,   VITAMIN   D2,   D-ALPHA-
                         TOCOPHEROL (NATURAL VITAMIN E).

           37.   This conclusion is reached by analyzing the relevant regulations which control how

ingredients are required to be designated. See 21 C.F.R. § 101.4(a)(1) (“designation of

ingredients”).

           38.   Vanilla is the only flavor subject to a standard of identity, which means its own

regulations take precedence over the general flavor regulations for being listed on the ingredient

list.

           39.   For example, vanilla extract and vanilla flavoring, are required to “be listed by


                                                  10
            Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 11 of 32




common or usual name.” See 21 C.F.R. § 101.4(a)(1); see also 21 C.F.R. § 169.175(b)(1) (“The

specified name of the food is ‘Vanilla extract’ or ‘Extract of vanilla’.”); see also 21 C.F.R. §

169.177(b) (“The specified name of the food is ‘Vanilla flavoring.’”).

           40.   “Natural flavor” is the term used for a flavor that may contain some vanilla and non-

vanilla natural flavors. See 21 C.F.R. § 101.22(h)(1) (“Spice, natural flavor, and artificial flavor

may be declared as ‘spice’, ‘natural flavor’, or ‘artificial flavor’, or any combination thereof, as

the case may be.”); see also 21 C.F.R. § 101.4(b)(1) (“The name of an ingredient shall be a specific

name and not a collective (generic) name, except that: (1) Spices, flavorings, colorings and

chemical preservatives shall be declared according to the provisions of 101.22.”).

           41.   Therefore, the Product’s designation of “natural flavor” reveals it does not consist of

an exclusively vanilla ingredient, because otherwise, it would be declared as such.

           42.   In fact, defendant’s “Natural Flavor” is an ingredient designated in the trade as

“Vanilla With Other Natural Flavor,” “Vanilla WONF” and listed sometimes as “Natural Vanilla

Flavor With Other Natural Flavor.”


       B. GC-MS Analysis Confirms the Presence of Non-Vanilla Flavors

           43.   That the non-vanilla natural flavor in the Product “simulate[s] the characterizing

vanilla flavor” is shown through gas chromatography-mass spectrometry (“GC-MS”) analysis.

           44.   GC-MS is “the analysis method of choice for smaller and volatile molecules such as

benzenes, alcohols and aromatics.”18

           45.   First, the sample is vaporized (the gas phase) and separated into its components by a

capillary column “packed with a stationary (solid) phase.”

           46.   The compounds are “propelled by an inert carrier gas such as argon, helium or


18
     ThermoFisher Scientific, Gas Chromatography Mass Spectrometry (GC/MS) Information.


                                                      11
            Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 12 of 32




nitrogen” where they separate from each other and “elute from the column at different times, which

is generally referred to as their retention times.”

           47.   After the components exit the GC column, “they are ionized by the mass

spectrometer using electron or chemical ionization sources.”

           48.   Ionized molecules get accelerated through the mass analyzer, which is typically a

quadrupole or ion trap.

           49.   Then the “ions are separated based on their different mass-to-charge (m/z) ratios.”

           50.   The last steps “involve ion detection and analysis, with compound peaks appearing

as a function of their m/z ratios, with peak heights “proportional to the quantity of the

corresponding compound.”

           51.   A sample will generate “several different peaks, and the final readout will be a mass

spectrum” which plots the elution time on the X-axis and the amount or intensity of the compounds

on the Y-axis.

           52.   Computer databases of mass spectra are used like a DNA database to match the

detected compounds based on their m/z ratio.19

           53.   GC-MS can provide information about the amount and type of vanilla flavorings in

a sample through identifying the four vanilla marker compounds and their relative amounts.

                            Compounds            Percent Present in Vanilla Beans
                               vanillin                      1.3-1.7 %
                      p-hydroxybenzaldehyde                    0.1%
                            vanillic acid                     0.05%
                       p-hydroxybenzoic acid                  0.03%

           54.   GC-MS analysis applied to the Product generated the below chromatogram and peak


19
     Id.


                                                   12
        Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 13 of 32




assignment table. Exhibit “A,” GC-MS Report, October 10, 2019.

                                       Chromatogram




       55.   The peak assignment table identified flavor compounds by matching their m/z ratio

with a database of virtually all known compounds. Exhibit “A,” GC-MS Report.




                                             13
        Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 14 of 32




                                    Peak Assignment Table




       56.   The relative amounts of the detected compounds are indicated in columns two (Area

Integration) and four (concentration parts per million or “Conc. PPM w/w.”).

       57.   Defendant’s vanilla almondmilk reveals vanillin (MS Scan # 1138, 34.134 PPM) and



                                              14
          Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 15 of 32




p-hydroxybenzaldehyde (MS Scan # 1091, 0.087 PPM), but not p-hydroxybenzoic acid or vanillic

acid.

        58.    Additionally, the ratio of vanillin to p-hydroxybenzaldehde is 390, over twenty times

the typical ratio between 12 and 18.

        59.    The Product also contains maltol (MS Scan # 841, 1.277 PPM), a synthetic flavoring

substance not found in vanilla beans. See 21 C.F.R. § 172.515(b) (“Synthetic flavoring substances

and adjuvants.”).


IV.     Accurate Labeling of Product

        60.    Based on (1) the absence of two vanilla marker compounds, (2) the outsized ratio of

vanillin to p-hydroxybenzaldehde and (3) the presence of maltol, the Product’s label of “vanilla

almondmilk” is false, deceptive, misleading and in violation of law.

        61.    The logical explanation for the absence of p-hydroxybenzoic acid or vanillic acid is

not because the Product does not contain vanilla, but that it contains a trace or de minimis amount

such that these aromatic compounds are not detectable by advanced scientific means.

        62.    It is easier and less questionable to use a flavor with a nominal amount of vanilla, so

defendant can credibly and truthfully claim, “Yes, the Products contains vanilla (extract).”

        63.    The disproportionate amount of vanillin is indicative of a vanilla flavor “spiked” with

vanillin, because real vanilla would cause the Product to show more of the non-vanillin marker

compounds.

        64.    Maltol is used to enhance the taste of vanilla by increasing the sweetness of a food,

even though it does not “contribute a flavor of its own.”20



20
  21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”); Maltol, UL Prospector, Bryan W. Nash
& Sons Ltd


                                                      15
           Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 16 of 32




        65.   The Product’s front label of “vanilla almondmilk” without qualification tells

consumers that all the flavor (taste sensation) is contributed by the characterizing food ingredient

of vanilla beans. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no simulating

artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

        66.   The presence of vanilla in trace amounts along with purportedly “natural” vanillin

and maltol reveal the use of a vanilla WONF, because these substances enhance, simulate and

extend vanilla, allowing the Product to use less real vanilla to achieve the same vanilla taste.

        67.   A “WONF” flavor contains some flavor “from the product whose flavor is simulated

[vanilla] and other natural flavor [non-vanilla vanillin and maltol] which simulates, resembles or

reinforces the characterizing flavor.” See 21 C.F.R. § 101.22(i)(1)(iii).

        68.    The correct labeling of a food containing a WONF flavor is described in 21 C.F.R.

§ 101.22(i)(1)(iii):

        If the food contains both a characterizing flavor from the product whose flavor is
        simulated and other natural flavor which simulates, resembles or reinforces the
        characterizing flavor, the food shall be labeled in accordance with the introductory
        text and paragraph (i)(1)(i) of this section and the name of the food shall be
        immediately followed by the words "with other natural flavor" in letters not less
        than one-half the height of the letters used in the name of the characterizing flavor.

        69.   The application of the WONF concept differs between vanilla and non-vanilla

flavors.


    A. WONF Labeling Requirements

        70.   For a food containing a non-vanilla WONF, i.e., Strawberry WONF, the front label

has two possible flavor designations based on the amount of characterizing flavor from the food

whose flavor is simulated.

        71.   In a food where the characterizing flavor is strawberry, if the amount of strawberries

is insufficient to independently characterize the food and the food contains strawberry flavor and


                                                   16
          Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 17 of 32




“other natural flavor” which simulates strawberries, the front label would be required to state

“[Strawberry] Flavored With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) referring to

“paragraph (i)(1)(i) of this section,” 21 C.F.R. § 101.22(i)(1)(i).

        72.     In a food where the characterizing flavor is strawberry, if the amount of strawberries

is sufficient to independently characterize the food and the food contains “other natural flavor”

from non-strawberry sources which simulates strawberries, the front label would be required to

state “[Strawberry Flavor] With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii); see also

21 C.F.R. § 101.22(i)(1) (“introductory text” describing a food containing “no artificial flavor

which simulates, resembles or reinforces the characterizing flavor,” and none of the sub-

paragraphs of 21 C.F.R. § 101.22(i)(1) apply).

        73.     WONF labeling and WONF flavors do not apply to vanilla in the same way it does

for non-vanilla flavors because vanilla products are not controlled by the general flavoring

regulations but by the vanilla standards. Compare 21 C.F.R. § 101.22 with 21 C.F.R. § 169.175-

21 C.F.R. § 169.182 (vanilla products).


     B. Vanilla Standards Permit Addition of Specified Ingredients

        74.     The standards of identity for vanilla ingredients only permit certain ingredients to be

added to them: 21 glycerin, propylene glycol, sugar, dextrose, corn sirup and vanillin. See 21 C.F.R.

§ 169.175(a)(1)-(5) (ingredients permitted for addition to vanilla extract); see also 21 C.F.R. §

169.180(a) (permitting “not more than 1 ounce of added vanillin” for “each unit of vanilla

constituent, as defined in 169.3(c)” in the combination labeled “Vanilla-vanillin extract.”); see

also 21 C.F.R. § 169.181 (Vanilla-vanillin flavoring), 21 C.F.R. § 169.182 (Vanilla-vanillin



21
  Of course, there is no prohibition against combining any two flavors. What this means is that the labeling must be
adjusted to account for the specificities of vanilla labeling.


                                                        17
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 18 of 32




powder).

       75.   The reason the vanilla standards do not provide for the addition of “other natural

flavors” is because they were developed precisely to prevent the addition of non-vanilla flavors

which imitated vanilla but were cheaper and lower quality.

       76.   When “Other Natural Flavors” are added to a standardized vanilla ingredient,

consumers do not receive the same high quality and expensive ingredient they expect, and what

they experience as a vanilla taste is really from additives and enhancers.

       77.   Had the Product’s label stated “Vanilla With Other Natural Flavors,” consumers

would be still be misled because this description fails to specify how much of the Product’s flavor

is from vanilla vis-à-vis non-vanilla flavors. Exhibit B, Letter from FDA to Ernie Molina, Warner-

Jenkinson Company of California, January 17, 1980 (“the general principles of 21 CFR 102.5

should apply” and proportions of each component should be disclosed, i.e., “contains 50% vanilla

extract and 50% non-vanilla flavors” or otherwise disclose the proportions.).


   C. Vanilla Standards Treat Non-Vanilla Vanillin as an Artificial Flavor

       78.   The “fortification” of vanilla with vanillin is one of the oldest and most deceptive

ways companies have used to mislead consumers about the quantity of vanilla in a product.

       79.   Prior to the enactment of standards under the Federal Food Drugs & Cosmetic Act

(“FFDCA”) during the era of the “Pure Food Laws,” Notices of Judgment were regularly issued

against manufacturers who passed off imitation vanilla products:




                                                18
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 19 of 32




        Misbranding was alleged for the further reason that the product was labeled and
        branded so as to deceive and mislead the purchaser thereof, in that said label was
        calculated and intended to create the impression and belief in the mind of the
        purchaser that the product was a genuine vanilla extract, whereas, in fact, it was a
        mixture of vanilla extract, vanillin, and coumarin, artificially colored with caramel.

        Notice of Judgment No. 2241, Adulteration And Misbranding of…Vanilla Extract,
        United States Department of Agriculture, W. M. Hays, Acting Secretary,
        Washington, D.C., January 23, 1913.

        80.   The standards of identity for vanilla products were established to end consumer

deception recognize the unique relationship between vanillin and vanilla, based on the former’s

use to imitate the latter in a more potent and concentrated amount.

        81.   Though vanillin produced through a natural process, viz, fermentation, may be

designated as “‘natural flavor’ or ‘contains natural flavor’” in the context of the general flavor

regulations at 21 C.F.R. § 101.22 and outside the context of the standardized vanilla ingredients

“under sections 169.180, 169.181, and 169.182 in 21 CFR.” Exhibit C, FDA Letter, Ferre-

Hockensmith to Richard Brownell, Jr., August 5, 2008, p. 2; Exhibit D, FDA Letter, Ferre-

Hockensmith to Betsy D. Carlton, Ph.D., October 8, 2004 (the common or usual name of vanillin

derived through a natural fermentation process is “vanillin” though it may be identified as

“‘vanillin derived naturally through fermentation’ elsewhere on your product label.”).

        82.   Where naturally produced vanillin is added separately to a finished food, it could be

listed in the ingredients as “‘vanillin’ or ‘natural flavor’ but it should not be done in a way to imply

that it is a ‘natural vanilla flavor’ because it is not derived from vanilla beans.” Exhibit E, FDA

Letter, Negash Belay to Agneta Weisz, October 10, 2008 (“with respect to labeling, the common

or usual name of the product you describe is ‘vanillin,’ regardless of the type of method used to

produce it.”); Exhibit F, FDA Letter, Singh to Anthony Filandro, July 9, 1991 (naturally produced

“vanillin would not qualify as ‘natural vanillin,’ as defined in 21 CFR 101.22(a)(3), because the

vanillin is not obtained from vanilla beans, whose flavor it simulates.”).


                                                  19
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 20 of 32




       83.    If the Product’s “Natural Flavor” consists of vanilla and “natural” vanillin, a front

label designation of “Vanilla With Other Natural Flavors” would still be misleading, because in

the context of vanilla, vanillin has never been a “natural flavor,” according to legal counsel for

The Flavor and Extract Manufacturers Association of the United States (“FEMA”):

       The standards for vanilla extract and the other standardized vanilla products at 21
       CFR 169 expressly do not provide WONF designation. This means that a flavoring
       mixture of vanilla extract and vanillin produced through a “natural” process (i.e. a
       process consistent with the definition of natural flavor at 21 CFR Section 101.22(a)
       (3)) cannot be described as “vanilla extract WONF,” “vanilla WONF” or other
       similar descriptive terms.

       Exhibit G, John B. Hallagan and Joanna Drake, The Flavor and Extract
       Manufacturers Association of the United States, “Labeling Vanilla Flavorings and
       Vanilla-Flavored Foods in the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr.
       25, 2018.

       84.    Designating an ingredient “natural flavor” for a vanilla product gives consumers the

false impression this term refers to a “natural vanilla flavor” with a source of vanilla beans. Exhibit

H, FDA Letter, Margaret-Hanna Emerick to Richard Brownell, February 25, 2016 (“natural

flavor” must not be used in such a way to imply that it is a “natural vanilla flavor” because it is not

derived from vanilla beans”).

       85.    Because “Vanilla extract (21 CFR 169.175) and vanilla flavoring (21 CFR 169.177)

do not provide for the use of vanillin,” which means “vanillin may not be used to make natural

vanilla flavors in such standardized foods.” Exhibit I, FDA Letter, Ferre-Hockensmith to Richard

Brownell, Jr., April 19, 2005, pp. 1-2; see 21 C.F.R. § 169.175(a)(1)-(5) (listing glycerin,

propylene glycol, sugar, dextrose and corn sirup as only optional ingredients for vanilla extract).

       86.    Where vanillin is added to vanilla, it must contain the disclaimer “contains vanillin,

an artificial flavor (or flavoring)” and be designated as “artificially flavored” on the front label.

See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The specified name of the food is ‘Vanilla-

vanillin extract _-fold’ or ‘_-fold vanilla-vanillin extract’, followed immediately by the statement


                                                  20
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 21 of 32




‘contains vanillin, an artificial flavor (or flavoring)’.”); see also 21 C.F.R. § 169.181(b), §

169.182(b) (Vanilla-vanillin flavoring and Vanilla-vanillin powder).

       87.      The Product gets almost all of its flavoring strength from non-vanilla vanillin,

because the amount of vanillin which corresponds to the p-hydroxybenzaldehyde would be 1.566

PPM (0.087 PPM x 18), yet vanillin is detected at over 34 PPM.

       88.      Even if defendant attempts to describe the ingredient used in the Product as “Vanilla

With Other Natural Flavors,” this would be a false and deceptive name because almost none of the

flavor comes from real vanilla beans.

       89.      More of the Product’s flavor strength is from non-vanilla vanillin than from real

vanilla, which deceives consumers.

       90.      The correct front label for the Product should be “Artificially Flavored Vanilla

Almondmilk” or “Naturally and Artificially Flavored Vanilla Almondmilk.” See 21 C.F.R. §

101.22(i)(2).


V. Products are Misleading Because They are Labeled and Named Similar to Other Products


   A. Products of Competitor and Defendant

       91.      The following is an example of the product of defendant and competitor.




                                                  21
       Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 22 of 32




          Competitor Product                          Defendant’s Product




INGREDIENTS: Organic Almond Base           INGREDIENTS: ALMONDMILK (FILTERED
(Filtered Water, Organic Almonds),         WATER,    ALMONDS),   CANE     SUGAR,
Organic Vanilla Flavor, Sea Salt,          CALCIUM      CARBONATE,      NATURAL
Sunflower Lecithin, Organic Locust Bean    FLAVORS,    SEA   SALT,   POTASSIUM
Gum, Gellan Gum, Vitamin A Palmitate,      CITRATE, SUNFLOWER LECITHIN, GELLAN
Ergocalciferol (Vitamin D2), Dl-Alpha-     GUM, VITAMIN A PALMITATE, VITAMIN D2,
Tocopheryl Acetate (Vitamin E),            D-ALPHA-TOCOPHEROL          (NATURAL
Riboflavin (Vitamin B2), Zinc Gluconate,   VITAMIN E).
Cyanocobalamin (Vitamin B12).



                                            22
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 23 of 32




       92.    The competitor product lists “Organic Vanilla Flavor” on its ingredient list and does

not indicate the presence of other flavors not derived from vanilla, as defendant’s Products do

through the designation of “Natural Flavors.”


   B. Misleading to Have Identical or Similar Product Names Where There Are Significant
      Differences in Product Quality or Composition

       93.    Products are required to be identified and labeled in a way consistent with other

products of similar composition. See 21 C.F.R. § 102.5(a) (“General principles.”) (“The name shall

be uniform among all identical or similar products and may not be confusingly similar to the name

of any other food that is not reasonably encompassed within the same name. Each class or subclass

of food shall be given its own common or usual name that states, in clear terms, what it is in a way

that distinguishes it from different foods.”).

       94.    This framework assures consumers will not be misled by the quality and components

of similarly labeled products where one product contains a greater amount, type and/or proportion

of a characterizing and valuable ingredient.

       95.    Where two products are identified by the same descriptive terms and noun such as

“Vanilla Almondmilk” and where the front label has no other modifications of these terms,

consumers will be deceived into purchasing the lower quality product under the false impression

that it contains the equivalent amount of said ingredients or components.

       96.    The competitor product and defendant’s Product are sold in close proximity to each

other and their identical names misleads consumers and plaintiff to expect that both products are

identical in quality when the competitor product is of higher quality.




                                                 23
          Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 24 of 32




VI.     Conclusion

        97.   The source of a food’s flavor – from the characterizing food ingredient, a flavor

derived from the characterizing ingredient, a natural source unrelated to the characterizing flavor

or an artificial source – is material to consumers.

        98.   Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.

        99.   Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers like

plaintiffs.

        100. The value of the Product that plaintiffs purchased and consumed was materially less

than its value as represented by defendant.

        101. Had plaintiffs and class members known the truth, they would not have bought the

Product or would have paid less for them.

        102. As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.99 per 32 OZ, excluding tax, compared to other similar

products, including various private label store brands, accurately labeled as “artificially flavored”

and are thus represented in a non-misleading way, and cost $2.19 per 32 OZ

                                      Jurisdiction and Venue


        103. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        104. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).



                                                 24
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 25 of 32




        105. Plaintiff Ryan Cosgrove is a citizen of New York.

        106. Plaintiff Clive Rhoden is a citizen of New York.

        107. Defendant is a California corporation with a principal place of business in

Sacramento, Sacramento County, California and is a citizen of California.

        108. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        109. Venue is proper in this judicial district because plaintiff Rhoden purchased the

Product and resides in this district and became aware of the events or omissions giving rise to the

claims in this district. See 28 U.S.C. § 1391(b)(2).

        110. Venue is further supported because many class members reside in this District.

                                                 Parties

        111. Plaintiff Ryan Cosgrove is a citizen of Bronx, Bronx County, New York.

        112. Plaintiff Clive Rhoden is a citizen of Mount Vernon, Westchester County, New

York.

        113. Defendant Blue Diamond Growers is a California corporation with a principal place

of business in Sacramento, California, Sacramento County.

        114. During the relevant statutes of limitations, plaintiffs purchased the Product within

their district and/or State for personal consumption and/or use in reliance on the representations

the Product’s vanilla taste was only from real vanilla.

        115. Plaintiffs bought the Product because they liked the product type for its intended use

and expected the vanilla flavor to only come from real vanilla beans because the front label lacked

any reference to the Product being “flavored” nor indicated the presence of other compounds which

resembled, simulated and extended any actual vanilla it contained.

        116. Plaintiff Cosgrove purchased the Product at Stop & Shop Supermarket, 5716


                                                 25
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 26 of 32




Broadway, Bronx, New York 10463, on multiple occasions in the summer of 2019.

       117. Plaintiff Cosgrove bought the Product because she liked non-dairy milks, expected

the vanilla flavor to only come from real vanilla beans because the front label lacked any reference

to the Product being “flavored” and did not expect the Product to be artificially flavored due to the

presence of vanillin from non-vanilla sources.

       118. Plaintiff Rhoden purchased the Product at locations including Stop & Shop

Supermarket, 240 E Sandford Blvd, Mt Vernon, NY 10550 and Foodtown of Mount Vernon 31 E

Prospect Ave, Mt Vernon, NY 10550, in September 2019.

       119. Plaintiff Rhoden bought the Product because he liked non-dairy milks, expected the

vanilla flavor to only come from real vanilla beans because the front label lacked any reference to

the Product being “flavored” and did not expect the Product to be artificially flavored due to the

presence of vanillin from non-vanilla sources.

       120. Growing up vanilla was the favorite flavor of plaintiffs and remains so to this day.

       121. Plaintiff Cosgrove and Plaintiff Rhoden would buy the Vanilla Chai Products – in a

box or tin – again if they were assured the vanilla flavor in the Products was only from real vanilla

and did not come from non-vanilla sources and was only made with natural ingredients.

       122. Plaintiffs would buy the Product again if assured its vanilla taste was only from real

vanilla and did not come from non-vanilla sources.

                                         Class Allegations


       123. The class will consist of all purchasers of the Product in New York during the

applicable statutes of limitations.

       124. Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiffs and class members are entitled to



                                                 26
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 27 of 32




damages.

        125. Plaintiffs' claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        126. Plaintiffs are adequate representatives because their interests do not conflict with

other members.

        127. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        128. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        129. Plaintiffs' counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

        130. Plaintiffs seek class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”), §§ 349 & 350
                                    (Consumer Protection Statutes)

        131. Plaintiffs incorporate by reference all preceding paragraphs.

        132. Plaintiffs and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.

        133. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        134. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

        135. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay



                                                 27
           Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 28 of 32




more for such Products.

       136. Plaintiffs relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

       137. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       138. Plaintiffs incorporate by reference all preceding paragraphs.

       139. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

       140. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

       141. Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

       142. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       143. The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       144. Plaintiffs and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       145. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.




                                                 28
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 29 of 32




            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       146. Plaintiffs incorporate by reference all preceding paragraphs.

       147. The Product was manufactured, labeled and sold by defendant and warranted to

plaintiffs and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not.

       148. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

       149. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       150. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       151. Plaintiffs provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       152. Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years regarding

the Product, of the type described here.

       153. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       154. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.




                                                29
         Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 30 of 32




                                                Fraud


        155. Plaintiffs incorporate by reference all preceding paragraphs.

        156. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

        157. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front labels, when it knew its statements were neither true nor accurate.

        158. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

        159. Plaintiffs incorporate by reference all preceding paragraphs.

        160. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiffs and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiffs demand a jury trial on all issues.

    WHEREFORE, Plaintiffs pray for judgment:

   1. Declaring this a proper class action, certifying plaintiffs as representatives and the

        undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

        representations, and restitution and disgorgement for members of the class pursuant to the



                                                  30
        Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 31 of 32




      applicable laws;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

      claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: April 9, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd Ste 311
                                                              Great Neck NY 11021-5101
                                                              Tel: (516) 303-0552
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056

                                                              Reese LLP
                                                              Michael R. Reese
                                                              100 W 93rd St Fl 16
                                                              New York NY 10025-7524
                                                              Telephone: (212) 643-0500
                                                              Fax: (212) 253-4272
                                                              mreese@reesellp.com




                                              31
        Case 1:19-cv-08993-VM Document 15 Filed 04/09/20 Page 32 of 32




1:19-cv-08993-VM
United States District Court
Southern District of New York

Ryan Cosgrove, Clive Rhoden, individually and on behalf of all others similarly situated,


                                        Plaintiffs,


        - against -


Blue Diamond Growers,


                                         Defendant




                         First Amended Class Action Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: April 9, 2020
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
